Citation Nr: 1542498	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-30 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to restoration of a 100 percent disability rating (or evaluation) for prostate cancer, to include consideration of whether the reduction to 0 percent, effective August 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran was scheduled for a video conference hearing before the Board in March 2015; however, after being notified of the scheduled hearing, the Veteran did not report and did not request a postponement.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent disability rating, effective May 26, 2004, under Diagnostic Code 7528, on the basis of active malignancy or antineoplastic therapy.

2.  Following an August 2007 VA examination, in an October 2007 rating decision, the RO proposed to reduce the disability rating for prostate cancer from 100 percent to 0 percent disabling.

3.  In a May 2008 rating decision, the RO reduced the rating for prostate cancer to 0 percent, effective August 1, 2008, under Diagnostic Code 7528, on the basis of a finding that Veteran was biochemically and clinically free of prostate cancer.

4.  The 100 percent rating for the service-connected prostate cancer had been in effect for less than five years at the time of reduction.

5.  The competent and credible evidence, lay and medical, shows that, at the time of the May 2008 rating decision that reduced the prostate cancer disability rating, there was no local recurrence or metastasis of prostate cancer.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability rating for prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015).

The issue on appeal is restoration of a 100 percent disability rating for the service-connected prostate cancer, which includes the question of the propriety of the reduction of the rating from 100 percent to 0 percent, effective August 1, 2008.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), 
(i) (2015).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter is not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (identifying the issue as "a rating reduction case, not a rating increase case").

As will be discussed below, the RO complied with the procedures required under 
38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Reduction of Prostate Cancer Rating

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2015).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 percent to 0 percent for the service-connected prostate cancer were properly executed by the RO.  In an October 2007 rating decision, the RO notified the Veteran of the proposed rating reduction, and in an accompanying October 2007 letter, the RO instructed the Veteran to submit any additional evidence within 60 days to show that the disability rating for prostate cancer should not be reduced.  The Veteran submitted a December 2007 lay statement asserting why the disability rating should not be reduced, but did not submit any additional evidence regarding the prostate cancer disability.  

The RO took final action to reduce the disability rating in a May 2008 rating decision, in which the disability rating was reduced from 100 percent to 0 percent disabling, effective August 1, 2008.  The May 2008 decision addressed the Veteran's December 2007 lay statement.  The Veteran was notified of this action by letter dated June 2, 2008.  This action was more than 60 days after the notice of the proposed action.  For these reasons, the Board finds that the RO properly executed the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 percent to 0 percent disabling for the service-connected prostate cancer.  The Veteran does not contend otherwise.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. at 277.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c)  (2015).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.44(c) (2015).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer at 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

Under 38 C.F.R. § 3.344, the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  At the time of the May 2008 rating decision, the Veteran had been continuously rated at 100 percent for less than five years.  By way of procedural background, service connection for prostate cancer was granted in a January 2005 rating decision.  A 100 percent disability rating was assigned, effective May 26, 2004.  Thereafter, in an October 2007 rating decision, the RO proposed to reduce the disability rating to 0 percent, and the reduction was made in a May 2008 rating decision, effective August 1, 2008; thus, the 100 percent rating had not been in effect for the requisite five-year period of time as set forth at 38 C.F.R. §§ 3.344(a) and (b).  As such, the provisions of 38 C.F.R. §§ 3.344(a) and (b) are not directly applicable in this case.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The service-connected prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  

The evidence of record at the time of the May 2008 rating decision supports the finding that a reduction to 0 percent for the prostate cancer is warranted, and there is no other evidence to show that the Veteran experienced a local recurrence or metastasis of prostate cancer.  As outlined above, Diagnostic Code 7528 provides a single total (100 percent) disability rating for active prostate cancer.  Provided there has been no local reoccurrence or metastasis after six months following the cessation of treatment, the disability rating under Diagnostic Code 7528 essentially changes to 0 percent.  In such cases, the "0 percent" disability rating under Diagnostic Code 7528 is effectively replaced by disability ratings based on residual prostate cancer symptoms, which may include renal dysfunction or voiding dysfunction.

VA examined the prostate cancer in August 2007.  The August 2007 VA examination report accurately reflects that the Veteran underwent nonadjuvant hormonal treatment for prostate cancer from September 2004 to December 2004, followed by adjuvant hormonal treatment until September 2006.  A VA radiation oncology treatment record from November 2006 states that the Veteran completed hormone therapy, and that the Veteran was biochemically and clinically free of disease on examination.  A May 2008 VA Form 119 reflects the concurring opinion of a VA physician that the Veteran did not have recurrent or persistent prostate cancer. 

The Veteran has asserted that the 100 percent disability rating should be reestablished because it has not been determined that the improvement of the prostate cancer symptomatology and the remission of prostate cancer is certain to continue throughout the remainder of his life.  While the assertion regarding the future course of the prostate cancer is not untrue, the evidence does not demonstrate a local reoccurrence or metastasis of prostate cancer since the conclusion of hormonal therapy; therefore, there was no factual basis for a 100 percent disability rating at the time of the May 2008 rating decision reducing the disability rating for prostate cancer from 100 percent to 0 percent disabling, or at any time since the May 2008 disability rating.

To the extent that the Veteran's contentions may be construed as evidence of an active prostate cancer disability following the November 2006 medical evidence that the Veteran is biochemically and clinically free of disease, the evidence does not demonstrate that the Veteran has knowledge, training, or ability to provide a competent diagnosis of prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

Notwithstanding the Veteran's December 2007 letter suggesting that a reduction from 100 percent to 0 percent does not account for being rendered impotent and incontinent, in fact all the residuals of his prostate cancer - including voiding dysfunction and erectile dysfunction - have been assigned separate disability ratings from July 21, 2005.  The assignment of separate ratings for voiding dysfunction and erectile dysfunction residuals of prostate cancer assigned comports with the instructions provided by Diagnostic Code 7528, specifically, that the predominant residual symptom of prostate cancer be rated after the cessation of prostate cancer treatment, if there has been no local reoccurrence or metastasis.  38 C.F.R. §§ 4.115a, 4.115b.  The residual voiding dysfunction is now separately rated at 20 percent (from August 2007) under Diagnostic Code 7527.  The residual of erectile dysfunction, now separately rated at 0 percent from July 2005 under Diagnostic Code 7522, is being compensated for with special monthly compensation for loss of use of a creative organ.  38 U.S.C.A. § 1114(d) (West 2014); 38 C.F.R. § 3.350(a) (2015).   

For these reasons, the Board finds that the weight of the evidence of record supports a reduction of the rating for prostate cancer from 100 percent to 0 percent, effective August 1, 2008, under Diagnostic Code 7528.  As the rating reduction from 100 

percent to 0 percent was proper, the evidence shows no local reoccurrence or metastasis of the prostate cancer, and the residuals of prostate cancer are already separately rated, restoration of a rating in excess of 0 percent is not warranted.


ORDER

The reduction in compensation from 100 percent to 0 percent for the service-connected prostate cancer from August 1, 2008 was proper, and restoration of a rating in excess of 0 percent is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


